WOLF, Judge.
Jeffrey Hudson asserts that the trial court erred in failing to grant a judgment of acquittal on each of the seven counts upon which the jury returned a verdict of guilty. We affirm the appeal without further comment. On cross appeal, the state asserts that the trial court erred in granting a post-verdict dismissal as to the counts for aggravated assault with a firearm and shooting into an occupied vehicle. The trial court found that convictions and sentences for these counts would violate principles of double jeopardy because appellant was also convicted of attempted second-degree murder with a firearm arising out of the same criminal episode. For the reasons announced in State v. Hines, 695 So.2d 747 (Fla. 1st DCA 1997) (disposing of the appeal from appellant’s eodefendant’s convictions and sentences), we reverse and remand as to the cross appeal, and direct that the trial court enter the appropriate judgments and sentences on count five, aggravated assault with a firearm, and count six, shooting into an occupied vehicle.
BOOTH and VAN NORTWICK, JJ., concur.